Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 16, 2014

                                      No. 04-14-00227-CV

                              BEXAR APPRAISAL DISTRICT,
                                       Appellant

                                                v.

         SIVAGE INVESTMENTS, LTD. and Sivage Community Development, Inc,
                                Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-04570
                        Honorable Janet P. Littlejohn, Judge Presiding

                                         ORDER
       Appellant has filed an unopposed motion to consolidate appeal numbers 04-14-00227-
CV, 04-14-00228-CV, 04-14-00229-CV, and 04-14-00230-CV. Based on the representations in
the motion regarding the similarities in the cases, this court has determined that the appeals
should be consolidated for briefing and argument.

        We therefore grant the motion and order the appeals consolidated for the purpose of
briefing and argument. The parties shall file all motions, briefs, and other documents as if the
four appeals were one case, but shall include all four appeal numbers in the style. See TEX. R.
APP. P. 9.3(a). The records for the four appeals shall remain separate. The four appeals will be
argued together, as a single appeal, and the total time limit for each side at oral argument shall
equal the ordinary time limit for a single appeal absent a motion requesting different time
considerations. The court will dispose of all four appeals with the same judgment, opinion, and
mandate.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court